Citation Nr: 0502194	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
arthritis of the neck.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
July 1943 to December 1945.  During active service, from July 
7, 1944 to April 16, 1945, the veteran was held as a 
prisoner-of-war (POW) by the German government.  In addition, 
the Board notes that the veteran's claims file contains 
official documentation that verifies his status as a combat 
veteran, such as his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).
 
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2000 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran had a personal hearing 
at the RO with a Decision Review Officer (DRO) in July 2000.  
The veteran also had a Travel Board hearing with the 
undersigned Judge from the Board at the RO in August 2002.  

In a December 2002 decision, the Board found that new and 
material evidence had not been submitted in order to reopen 
the veteran's claim for entitlement to service connection for 
arthritis of the neck.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a June 2003 Order, the CAVC vacated and 
remanded the Board's December 2002 decision and remanded the 
issue of whether new and material evidence has been received 
in order to reopen a claim of entitlement to service 
connection for arthritis of the neck.  It was noted in the 
June 2003 Joint Motion for Remand that a remand was required 
for action consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).   

In November 2003, the Board remanded the veteran's claim in 
order to identify treatment providers, to obtain two VA 
examination reports, and for actions consistent with the 
VCAA.  The undersigned Judge also granted a motion to advance 
the case on the Board's docket (AOD) due to the veteran's 
advanced age in November 2003.

Additional claims previously on appeal including entitlement 
to an increased evaluation for post traumatic stress disorder 
(PTSD) and entitlement to service connection for ischemic 
heart disease were granted by the RO in a September 2004 
rating decision.  


FINDINGS OF FACT

1.  In an April 1990 decision, the veteran's claim for 
entitlement to service connection for arthritis of the neck 
remained denied by the RO.
 
2.  Additional evidence received since the April 1990 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for arthritis of the neck.


CONCLUSION OF LAW

As new and material evidence has not been received since the 
RO's April 1990 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
arthritis of the neck have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

In an April 1990 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for traumatic arthritis of the neck and shoulders 
and stated that "evidence of current arthritis does not 
change the previous denial based on it being from age and not 
POW trauma". 

The veteran petitioned to reopen his claim of entitlement to 
service connection for arthritis of the neck in March 1999.  
This appeal arises from the RO's finding in a January 2000 
rating decision that new and material evidence adequate to 
reopen the veteran's claim for entitlement to service 
connection for arthritis of the neck had not been submitted.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In this case, evidence submitted after the decision in April 
1990 is considered new, as it was not previously of record.  
The evidence received includes statements from the veteran, 
VA outpatient treatment records, VA hospital treatment 
records, hearing transcripts, and VA examination reports.  VA 
treatment records dated from 1990 to 2003 showed complaints 
of neck pain.  An October 1994 VA hospital summary showed 
that the veteran suffered from cervical radiculopathy and 
underwent a cervical corpectomy with fusion, grafting, and 
plating.  Additional VA outpatient treatment records dated in 
August 2000 and August 2001 indicated that the veteran was 
diagnosed with severe cervical degenerative spine disease as 
well as cervical spine osteoarthritis.    

After reviewing the evidence of record, the Board concludes 
that the additional evidence is new but not material 
concerning the veteran's claim for entitlement to service 
connection for arthritis of the neck.  The additional 
evidence is not considered material, as there is nothing in 
these records that shows that his current disability of 
arthritis of the neck was incurred in or aggravated by active 
service.    In addition, none of the new evidence of record 
indicates that the veteran's current neck disability became 
manifest within one year after separation from service.  
Also, there is nothing in these new records that shows the 
veteran suffers from any current neck disability like 
traumatic arthritis, so as to permit a presumption of service 
connection for his disability under his status as a POW.  See 
38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309(e) (2004).     

The records simply show that the veteran has continued 
complaints of neck pain as well as cervical radiculopathy and 
has continued diagnoses of osteoarthritis and degenerative 
disc disease.  In addition, the veteran's statements and 
hearing transcript testimony all continue to assert what he 
has claimed since March 1990:  that his current neck 
disability is related to his experiences as a POW during 
active service.

This evidence does bear directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for arthritis of the neck.  But the additional new 
evidence is also cumulative and redundant, as evidence of the 
veteran's diagnoses and complaints of neck pain and 
osteoarthritis was already in the file at the time the last 
prior final rating decision was issued in April 1990.  The 
additional new evidence -- by itself or in connection with 
other evidence  -- is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran a letters 
in July 2002 as well as issued multiple supplemental 
statements of the case (SSOC) dated in February 2002, July 
2002, and September 2004.  In addition, the Appeals 
Management Center (AMC) sent the veteran a letter in December 
2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for whether new 
and material evidence had been received to reopen claim for 
entitlement to service connection for arthritis of the neck.  
With regard to requirement (1), above, the Board notes that 
the RO sent the veteran a VCAA notice letter in February 2002 
and the AMC sent a December 2003 letter, both informing him 
what was needed to establish entitlement to service 
connection.  The Board notes that the February 2002 VCAA 
notice letter informing him what qualified as new and 
material evidence needed in order reopen his claim for 
entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the AMC's 
December 2003 letter also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the December 
2003 letter from AMC explained that VA would obtain relevant 
records from any Federal agency (to include the military, VA, 
and the Social Security Administration), and that it would 
also make reasonable efforts to help him obtain other 
evidence (such as records from State or local governments, 
private doctors and hospitals, or current or former 
employers), but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the December 2003 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  Finally, with respect to 
requirement (4), the Board notes that it does not appear from 
the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claim.  However, as a practical matter, the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SSOC in July 2002 as well as 
September 2004 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in February 2002.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).
In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February 2002 and December 2003 
letters from the RO and AMC were both sent to the veteran 
after the RO's January 2000 rating decision that is the basis 
of the veteran's appeal.  As discussed above, the content of 
the notice provided to the veteran in the February 2002 and 
December 2003 letters fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claims were readjudicated in a SSOC issued in July 
2002 and in a SSOC issued in September 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the February 2002 and December 2003 
letters as well as the February 2002 SSOC, July 2002 SSOC, 
and September 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2002 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the February 2002 and December 2003 letters as 
well as the SSOCs issued by the RO in February 2002, July 
2002, and September 2004.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for whether new and material evidence had been received to 
reopen a claim for entitlement to service connection for 
arthritis of the neck.  VA has obtained VA outpatient and 
hospital treatment records identified by the veteran.  

In addition, the Board notes that it is not required to 
provide a medical examination or opinion under 38 C.F.R. 
§ 3.159(c) (2004) to an individual attempting to reopen a 
finally decided claim.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

New and material evidence has been not received to reopen a 
claim of entitlement to service connection for arthritis of 
the neck.  The appeal is denied.


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


